TORBERT, Chief Justice
(concurring specially).
I agree with the result reached by the majority, and concur specially for the purpose of calling attention to my dissent in Shiloh Const. Co. v. Mercury Const. Corp., 392 So.2d 809 (Ala. 1980). In both Shiloh Const. and the present case, there was conflicting evidence which, in my opinion, supported the trial court’s granting of a new trial. I viewed the facts and circumstances in Shiloh Const. the same way the majority has viewed the present situation.